EXHIBIT 10.3

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT is made as of August 21, 2006, by and among
VUBOTICS, INC., a Nevada corporation (the ”Company”), with headquarters located
at 5555 Glenridge Connector, Atlanta, Georgia 30342, and the purchasers
(collectively, the “Purchasers” and each a “Purchaser”) set forth on Schedule 1
hereof, with regard to the following:

RECITALS

WHEREAS, the Company and the Purchasers are parties to that certain Common Stock
and Warrant Purchase Agreement dated as of August 21, 2006 (the “Purchase
Agreement”);

WHEREAS, as a condition of the obligations of, and an inducement to, the parties
to consummate the purchase by the Purchasers of the Common Shares and Warrants
(each as defined in the Purchase Agreement), contemplated by the Purchase
Agreement, this Agreement shall be executed and delivered;

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Purchasers hereby agree as follows:

Any capitalized terms not defined herein shall have the meaning set forth in the
Purchase Agreement.


ARTICLE I


REGISTRATION OF SHARES; COMPLIANCE WITH THE SECURITIES ACT


SECTION 1.1             REGISTRATION PROCEDURES AND EXPENSES.  THE COMPANY
SHALL:


SUBJECT TO RECEIPT OF NECESSARY INFORMATION FROM THE PURCHASERS, INCLUDING ALL
INFORMATION REQUESTED BY SCHEDULE 2 HEREOF, USE COMMERCIAL REASONABLE EFFORTS TO
PREPARE AND FILE WITH THE SEC, WITHIN SIXTY (60) DAYS AFTER THE CLOSING OF THE
PURCHASE AGREEMENT (THE “FILING DATE”), A REGISTRATION STATEMENT (THE
“REGISTRATION STATEMENT”) ON FORM SB-2 (OR, IF FORM SB-2 IS NOT THEN AVAILABLE
TO THE COMPANY, ON SUCH APPROPRIATE FORM AS IS THEN AVAILABLE TO THE COMPANY) TO
ENABLE THE RESALE OF THE REGISTRABLE SHARES BY THE PURCHASERS ON A DELAYED OR
CONTINUOUS BASIS UNDER RULE 415 OF THE SECURITIES ACT.  “REGISTRABLE SHARES”
MEANS (A) EACH COMMON SHARE AND (B) EACH WARRANT SHARE UNTIL THE EARLIER OF: (1)
THE DATE ON WHICH SUCH SHARE HAS BEEN RESOLD OR OTHERWISE TRANSFERRED PURSUANT
TO THE REGISTRATION STATEMENT; (2) THE DATE ON WHICH SUCH SHARE IS TRANSFERRED
IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OR MAY BE SOLD OR
TRANSFERRED PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (OR ANY OTHER SIMILAR
PROVISIONS THEN IN FORCE) WITHOUT ANY VOLUME OR MANNER OF SALE RESTRICTIONS
THEREUNDER; OR (3) THE DATE ON WHICH SUCH SHARE CEASES TO BE OUTSTANDING
(WHETHER AS A RESULT OF REDEMPTION, REPURCHASE AND CANCELLATION OR OTHERWISE). 
PRIOR TO THE FILING OF THE REGISTRATION STATEMENT, THE COMPANY WILL PROVIDE TO
EACH PURCHASER A COPY OF THE “SELLING SHAREHOLDER” SECTION FOR THEIR REVIEW, AND
IF NO

1


--------------------------------------------------------------------------------




comments are received within three (3) days of delivery of this section, then it
will be deemed approved.


USE COMMERCIAL REASONABLE EFFORTS, SUBJECT TO RECEIPT OF NECESSARY INFORMATION
FROM THE PURCHASERS, INCLUDING THE REGISTRATION STATEMENT QUESTIONNAIRE, TO
CAUSE THE REGISTRATION STATEMENT TO BECOME EFFECTIVE WITHIN 90 DAYS OF THE
FILING DATE (120 DAYS IF THE REGISTRATION STATEMENT IS REVIEWED BY THE SEC) (THE
“EFFECTIVE DATE DEADLINE”).


(C) USE COMMERCIAL REASONABLE EFFORTS TO PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS (AS
DEFINED IN SECTION 1.3 BELOW) USED IN CONNECTION THEREWITH AND TAKE ALL SUCH
OTHER ACTIONS AS MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT CURRENT AND
EFFECTIVE FOR A PERIOD (THE ”REGISTRATION PERIOD”) NOT EXCEEDING, WITH RESPECT
TO THE PURCHASER’S REGISTRABLE SHARES, THE EARLIER OF (I) THE SECOND ANNIVERSARY
OF THE CLOSING OF THE PURCHASE AGREEMENT (PROVIDED, HOWEVER, THAT WITH RESPECT
TO REGISTRABLE SHARES THAT ARE WARRANT SHARES, THE FOREGOING DATE SHALL BE THE
SECOND ANNIVERSARY OF THE DATE THE RELATED WARRANT WAS EXERCISED), (II) THE DATE
ON WHICH ALL REGISTRABLE SHARES THEN HELD BY THE PURCHASER MAY BE SOLD OR
TRANSFERRED IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT (OR ANY OTHER
SIMILAR PROVISIONS THEN IN FORCE) WITHOUT ANY VOLUME OR MANNER OF SALE
RESTRICTIONS THEREUNDER, AND (III) SUCH TIME AS ALL REGISTRABLE SHARES HELD BY
THE PURCHASER HAVE BEEN SOLD (A) PURSUANT TO A REGISTRATION STATEMENT, (B) TO OR
THROUGH A BROKER OR DEALER OR UNDERWRITER IN A PUBLIC DISTRIBUTION OR A PUBLIC
SECURITIES TRANSACTION, OR (C) IN A TRANSACTION EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT UNDER SECTION 4(1)
THEREOF SO THAT ALL TRANSFER RESTRICTIONS AND RESTRICTIVE LEGENDS WITH RESPECT
THERETO, IF ANY, ARE REMOVED UPON THE CONSUMMATION OF SUCH SALE;

(d)           promptly furnish to the Purchaser with respect to the Registrable
Shares registered under the Registration Statement such reasonable number of
copies of the Prospectus, including any supplements to or amendments of the
Prospectus, in order to facilitate the public sale or other disposition of all
or any of the Registrable Shares by the Purchaser;

(e)           promptly take such action as may be necessary to qualify, or
obtain, an exemption for the Registrable Shares under such of the state
securities laws of United States jurisdictions as shall be necessary to qualify,
or obtain an exemption for, the sale of the Registrable Shares in states
specified in writing by the Purchaser;  provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

(f)            bear all expenses in connection with the procedures in paragraph
(a) through (c) of this Section 1.1 and the registration of the Registrable
Shares pursuant to the Registration Statement, regardless of whether a
Registration Statement becomes effective, including without limitation: (i) all
registration and filing fees and expenses (including filings made with the
NASD); (ii) fees and expenses of compliance with federal securities and state
“blue sky” or securities laws; (iii) expenses of printing (including printing
certificates for the Registrable Shares and Prospectuses); and (iv) all fees and
disbursements of counsel of the Company and independent certified public
accountants of the Company; provided, however, that the Purchaser shall be
responsible for paying the fees and disbursements for the Purchasers’ respective
counsel, the underwriting commissions or brokerage fees, and taxes of any kind

2


--------------------------------------------------------------------------------




(including, without limitation, transfer taxes) applicable to any disposition,
sale or transfer of the Purchaser’s Registrable Shares.  The Company shall, in
any event, bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties); and

(g)           advise the Purchasers, within two (2) business days by e-mail, fax
or other type of communication, and, if requested by such person, confirm such
advice in writing: (i) after it shall receive notice or obtain knowledge of the
issuance of any stop order by the SEC delaying or suspending the effectiveness
of the Registration Statement or of the initiation or threat of any proceeding
for that purpose, or any other order issued by any state securities commission
or other regulatory authority suspending the qualification or exemption from
qualification of such Registrable Shares under state securities or “blue sky”
laws; and it will promptly use its commercially reasonable efforts to prevent
the issuance of any stop order or other order or to obtain its withdrawal at the
earliest possible moment if such stop order or other order should be issued; and
(ii) when the Prospectus or any supplements to or amendments of the Prospectus
have been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective.

Section 1.2             Transfer of Shares; Suspension.

(a)           The Purchaser agrees that it will not effect any disposition of
the Securities or its right to purchase the Registrable Shares that would
constitute a sale within the meaning of the Securities Act, except as
contemplated in the Registration Statement referred to in Section 1.1 or in
accordance with the Securities Act, and that it will promptly notify the Company
of any changes in the information set forth in the Registration Statement
regarding the Purchaser or its plan of distribution.

(b)           Except in the event that clause (c) below applies, the Company
shall, at all times during the Registration Period, promptly (i) prepare and
file from time to time with the SEC a post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or a supplement
or amendment to any document incorporated therein by reference or file any other
required document so that such Registration Statement will not contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein not misleading, and so that, as thereafter delivered to
purchasers of the Registrable Shares being sold thereunder, such Prospectus will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
(ii) provide the Purchaser copies of any documents filed pursuant to
Section 1.2(b)(i); and (iii) inform the Purchaser that the Company has complied
with its obligations in Section 1.2(b)(i) (or that, if the Company has filed a
post-effective amendment to the Registration Statement which has not yet been
declared effective, the Company will notify the Purchaser to that effect, will
use its commercially reasonable  efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Purchaser pursuant to Section 1.2(b)(iii) hereof when the amendment has become
effective).

(c)           Subject to clause (d) below, in the event of (i) any request by
the SEC or

3


--------------------------------------------------------------------------------




any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information;
(ii) the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; or (iv) any event or circumstance which necessitates the
making of any changes in the Registration Statement or Prospectus, or any
document incorporated or deemed to be incorporated therein by reference, so
that, in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, then the Company shall deliver a notice in writing to the
Purchaser (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Purchaser will refrain from selling any
Registrable Shares pursuant to the Registration Statement (a “Suspension”) until
the Purchaser’s receipt of copies of a supplemented or amended Prospectus
prepared and filed by the Company, or until it is advised in writing by the
Company that the current Prospectus may be used.  In the event of any
Suspension, the Company will use its commercially reasonable efforts, consistent
with the best interests of the Company and its shareholders, to cause the use of
the Prospectus so suspended to be resumed as soon as reasonably practicable
after the delivery of a Suspension Notice to the Purchaser; provided, however,
that the Company may on two occasions only suspend sales pursuant to the
Registration Statement for a period of up to thirty (30) days if the Company
furnishes to the holders of the Registrable Shares a certificate signed by the
Company’s Chief Executive Officer stating that in the good faith judgment of the
Company’s Board of Directors, (i) the offering would interfere in any material
respect with any acquisition, corporate reorganization or other material
transaction under consideration by the Company or (ii) there is some other
material development relating to the condition (financial or other) of the
Company that has not been disclosed to the general public and as to which it is
in the Company’s best interests not to disclose such development; provided
further, however, that the Company may not so suspend sales more than twice in
any calendar year without the written consent of the holders of at least a
majority of the then-eligible Registrable Shares consisting of outstanding
shares of Common Stock.

(d)           In the event of a sale of Registrable Shares by the Purchaser
under the Registration Statement, the Purchaser must also deliver to the
Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit A, so that
the Registrable Shares may be properly transferred.

Section 1.3             Indemnification.  For the purpose of this Section 1.3,
the term “Registration Statement” shall include any preliminary or final
prospectus, exhibit, supplement or amendment included in or relating to the
Registration Statement referred to in Section 1.1 and the term “Rules and
Regulations” means the rules and regulations promulgated under the Securities
Act.

4


--------------------------------------------------------------------------------




(a)   Indemnification by the Company.  The Company agrees to indemnify and hold
harmless the Purchaser and each person, if any, who controls the Purchaser
within the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses to which the Purchaser or such controlling person may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement,
including the Prospectus, financial statements and schedules, and all other
documents filed as a part thereof, as amended at the time of effectiveness of
the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rule 434 of the Rules and Regulations, or the Prospectus, in the
form first filed with the Commission pursuant to Rule 424(b) of the Regulations,
or filed as part of the Registration Statement at the time of effectiveness if
no Rule 424(b) filing is required (the “Prospectus”), or any amendment or
supplement thereto (ii) the omission or alleged omission to state in any of them
a material fact required to be stated therein or necessary to make the
statements in any of them (in the case of the Prospectus only, in light of the
circumstances under which they were made), not misleading, or (iii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement, or any failure of the Company to perform its obligations under
this Agreement, and will reimburse the Purchaser and each such controlling
person for any legal and other expenses as such expenses are reasonably incurred
by the Purchaser or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any amendment or supplement of the
Registration Statement or Prospectus in reliance upon and in conformity with
information furnished to the Company by or on behalf of the Purchaser expressly
for use in the Registration Statement or the Prospectus, or (ii) the failure of
the Purchaser to comply with the covenants and agreements contained in the
Purchase Agreement or this Agreement, or (iii) the inaccuracy of any
representations made by the Purchaser in this Agreement or (iv) any untrue
statement or omission of a material fact in any Prospectus that is corrected in
any subsequent Prospectus that was delivered to the Purchaser before the
pertinent sale or sales by the Purchaser.

(b)   Indemnification by the Purchaser.  The Purchaser will indemnify and hold
harmless the Company, each of its directors, each of its officers who sign the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses to which the Company, each of its directors, each of its
officers who sign the Registration Statement or controlling person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure on the part of the Purchaser to
comply with the covenants and agreements contained in the Purchase Agreement or
this Agreement or (ii) the inaccuracy of any representation or warranty made by
the Purchaser in this Agreement or (iii) any untrue or alleged untrue statement
of any material fact contained in the Registration Statement, the Prospectus, or
any amendment

5


--------------------------------------------------------------------------------




or supplement to the Registration Statement or Prospectus, or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of the Prospectus only,
in light of the circumstances under which they were made), not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Purchasers expressly for use therein; provided,
however, that the Purchaser shall not be liable for any such untrue or alleged
untrue statement or omission or alleged omission of which the Purchaser has
delivered to the Company in writing a correction at least two (2) business days
before the occurrence of the transaction from which such loss was incurred, and
the Purchaser will reimburse the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling person for any
legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action for which such person is entitled to be indemnified in accordance with
this Section 1.3(b).

(c)   Indemnification Procedure.

(i)    Promptly after receipt by an indemnified party under this Section 1.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 1.3, promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party for contribution
or otherwise under the indemnity agreement contained in this Section 1.3 except
to the extent it is materially prejudiced as a result of such failure.

(ii)   In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there may be a
conflict between the positions of the indemnifying party and the indemnified
party in conducting the defense of any such action or that there may be legal
defenses available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action, the indemnifying party will not be liable to such indemnified party
under this Section 1.3 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless:

(1)   the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding

6


--------------------------------------------------------------------------------




sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party representing all of the indemnified parties who are parties
to such action), or

(2)   the indemnifying party shall not have counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d)   Contribution.  If a claim for indemnification under this Section 1.3 is
unavailable to an indemnified party (by reason of public policy or otherwise),
then each indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of any losses, claims, damages, liabilities or expenses referred to in
this Agreement, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and indemnified party in connection with the
actions, statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations. 
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any losses, claims, damages, liabilities or
expenses shall be deemed to include, subject to the limitations set forth in
this Section 1.3, any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

No party to this Agreement guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any other party to this Agreement who was not guilty of such
fraudulent misrepresentation.

Section 1.4             Termination of Conditions and Obligations.  The
restrictions imposed by Article I upon the transferability of the Registrable
Shares shall cease and terminate as to any particular number of the Registrable
Shares upon the passage of two (2) years from the Closing of the Purchase
Agreement, provided, however, that with respect to the Registrable Shares that
are the Warrant Shares, the foregoing date shall be the second anniversary of
the date the relevant Warrant was exercised, or at such time as an opinion of
counsel satisfactory in form and substance to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.

Section 1.5             Registration Default. (a) If the Registration Statement
covering  the  Registrable Shares required to be filed by  the  Company
pursuant  to  Section 1.1 is not for any reason (other than through the fault of
the Purchaser) declared effective  by  the  SEC  by  the Effective Date
Deadline, then the Company shall make the payments to each Purchaser as provided
in the next sentence as liquidated damages and not  as a  penalty. The amount to
be paid

7


--------------------------------------------------------------------------------




by the Company to each Purchaser shall  be determined as of each Computation
Date (as defined below), and such  amount shall be equal to 1% (the “Liquidated
Damage Rate”) of the product of (i) the  per  unit  Purchase  Price  of the
Units  under  the  Purchase  Agreement and (ii) the number of shares of
Registrable Shares then  held by such Purchaser, for the period from the
Effective Date Deadline to the first Computation Date, and for each 30-day
period of any subsequent Computation Dates thereafter, in each case calculated
on a pro  rata  basis to  the  date on which the Registration Statement is
declared effective by the SEC (the “Periodic Amount”), subject to an overall
limit of up to 15 months of partial liquidated damages. The full Periodic Amount
shall be paid by the Company to the Purchaser in cash, or at the Company’s
option, in shares of Common Stock priced at $0.30 per share, subject to
equitable adjustment of such amount in the case of the issuance by the Company
of additional shares of Common Stock for stock splits, stock dividends,
recapitalizations and other appropriate dilutive events; provided the Periodic
Amount shall be paid by the Company (if in cash by wire transfer of immediately
available funds), within  three  business days after each Computation Date or
three  business days  after  the  date  on  which the Registration  Statement 
is  declared effective by the SEC, whichever occurs earlier.

(b) As  used in Section 1.5(a), “Computation Date” means the date which is  30 
days  after  the Effective Date Deadline and, if  the  Registration Statement 
to  be  filed by the Company pursuant to Section 1.1 has  not theretofore been
declared effective by the SEC, each date which is 30 days after the previous
Computation Date until such Registration Statement is so declared effective.

ARTICLE II

MISCELLANEOUS


SECTION 2.1             GOVERNING LAW: JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE NEVADA REVISED STATUTES (IN
RESPECT OF MATTERS OF CORPORATION LAW) AND THE LAWS OF THE STATE OF NEW YORK (IN
RESPECT OF ALL OTHER MATTERS) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY CONSENT TO THE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS AND STATE COURTS LOCATED IN THE
COUNTY OF NEW YORK IN THE STATE OF NEW YORK IN ANY SUIT OR PROCEEDING BASED ON
OR ARISING UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH SUIT OR PROCEEDING MAY BE
DETERMINED IN SUCH COURTS. THE COMPANY AND EACH PURCHASER IRREVOCABLY WAIVES THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING
IN SUCH FORUM. THE COMPANY AND EACH PURCHASER FURTHER AGREES THAT SERVICE OF
PROCESS UPON THE COMPANY OR SUCH PURCHASER, AS APPLICABLE, MAILED BY THE FIRST
CLASS MAIL IN ACCORDANCE WITH SECTION 2.6 SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON THE COMPANY OR SUCH PURCHASER IN ANY SUIT OR
PROCEEDING ARISING HEREUNDER. NOTHING HEREIN SHALL AFFECT PURCHASER’S RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  THE PARTIES HERETO AGREE
THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT
OR IN ANY OTHER LAWFUL MANNER.  THE PARTIES HERETO IRREVOCABLY WAIVE ANY RIGHT
TO A TRIAL BY JURY UNDER APPLICABLE LAW.


SECTION 2.2             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, INCLUDING, WITHOUT LIMITATION, BY FACSIMILE TRANSMISSION, ALL
OF WHICH COUNTERPARTS

8


--------------------------------------------------------------------------------





SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN
COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO EACH OTHER PARTY. 
IN THE EVENT ANY SIGNATURE PAGE IS DELIVERED BY FACSIMILE TRANSMISSION, THE
PARTY USING SUCH MEANS OF DELIVERY SHALL CAUSE ADDITIONAL ORIGINAL EXECUTED
SIGNATURE PAGES TO BE DELIVERED TO THE OTHER PARTIES AS SOON AS PRACTICABLE
THEREAFTER.

Section 2.3             Headings.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

Section 2.4             Severability.  If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

Section 2.5             Entire Agreement; Amendments.  This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the maters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived other than by an
instrument in writing signed by the party to be charged with enforcement and no
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and each Purchaser.


SECTION 2.6             NOTICES.  NOTICES SHALL BE DELIVERED IN ACCORDANCE WITH
THE PURCHASE AGREEMENT.

Section 2.7             Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns. 
Neither the Company nor any Purchaser shall assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other. 
Notwithstanding the foregoing, each Purchaser may assign its rights and
obligations hereunder to any of its “affiliates,” as that term is defined under
the Securities Act, without the consent of the Company so long as such affiliate
is an accredited investor (within the meaning of Regulation D under the
Securities Act) and agrees in writing to be bound by this Agreement.  This
provision shall not limit each Purchaser’s right to transfer the Securities
pursuant to the terms of this Agreement or to assign such Purchaser’s rights
hereunder to any such transferee.  In that regard, if a Purchaser sells all or
part of its Common Shares to someone that acquires the shares subject to
restrictions on transferability (other than restrictions, if any, arising out of
the transferee’s status as an affiliate of the Company), such Purchaser shall be
permitted to assign its rights hereunder, in whole or in part, to such
transferee.

Section 2.8             Third Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

COMPANY:

VUBOTICS, INC.

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:   President and Chief Executive Officer

 

 

PURCHASERS:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10


--------------------------------------------------------------------------------


Schedule 2
to
Registration Rights Agreement

REGISTRATION STATEMENT QUESTIONNAIRE

To:          Vubotics, Inc.

c/o Sichenzia Ross Friedman Ference LLP

1065 Avenue of the Americas, 21st Floor

New York, NY 10018

Attention:  Darrin M. Ocasio, Esq.
Facsimile: (212) 930-9725

Reference is made to the Registration Rights Agreement (the “Agreement”), made
between Vubotics, Inc., a Nevada corporation (the “Company”), and the Purchasers
noted therein.

The undersigned hereby furnishes to the Company the following information for
use by the Company in connection with the preparation of the Registration
Statement contemplated by Section 1 of the Agreement.

(1)           Name and Contact Information:

Full legal name of record holder:

 

 

 

Address of record holder:

 

 

 

Social Security Number or Taxpayer identification number of record holder:

 

 

 

Identity of beneficial owner (if different than record holder):

 

 

 

Name of contact person:

 

 

 

Telephone number of contact person:

 

 

 

Fax number of contact person:

 

 

 

E-mail address of contact person:

 


--------------------------------------------------------------------------------




(2)           Beneficial Ownership of Registrable Shares:

(a)   Number of Registrable Shares owned by Selling Shareholder:

 

 

 

(b)   Number of Registrable Shares requested to be registered:

 

(3)                                Beneficial Ownership of Other Securities of
the Company Owned by the Selling Shareholder:

Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Shares listed above in Item (2)(a).

 

Type and amount of other securities beneficially owned by the Selling
Shareholder:

 

 

(4)           Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its
affiliates,officers, directors or principal equity holders (5% or more) has held
any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

 (5)          Selling Shareholder Affiliations:

(a)   Is the Selling Shareholder a registered broker-dealer?

 

 

 

(b)   Is the Selling Shareholder an affiliate of a registered
broker-dealer(s)?(For purposes of this response, an “affiliate” of, or person
“affiliated” with, a specified person, is a person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified.)

 

2


--------------------------------------------------------------------------------




 

(c)   If the answer to Item (6)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):

 

 

(d)   If the answer to Item (6)(b) is yes, did the Selling Shareholder acquire
the Registrable Shares in the ordinary course of business (if not, please
explain)?

 

 

(e)   If the answer to Item (6)(b) is yes, did the Selling Shareholder, at the
time of purchase of the Registrable Shares, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Shares (if yes, please explain)?

 

 

 

(6)                                 Voting or Investment Control over the
Registrable Shares:

If the Selling Shareholder is not a natural person, please identify the natural
person or persons who have voting or investment control over the Registrable
Shares listed in Item (2) above:

 

 

Pursuant to the Agreement, the undersigned acknowledges that the Company may, by
notice to the Placement Agent, suspend or withdraw the Registration Statement
and require that the undersigned immediately cease sales of Registrable Shares
pursuant to the Registration Statement under certain circumstances described in
the Agreement.  At any time that such notice has been given, the undersigned may
not sell Registrable Shares pursuant to the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Registration Statement, any amendments thereto and
the related prospectus.  The undersigned understands that such information will
be relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus.

The undersigned has reviewed the answers to the above questions and affirms that
the same are true, complete and accurate.  THE UNDERSIGNED AGREES TO NOTIFY THE
COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING INFORMATION.

3


--------------------------------------------------------------------------------




 

 

 

 

 

 

Signature of Record Holder
(Please sign your name in exactly the same
manner as the certificate(s) for the shares being
registered)

 

 

 

Dated:                          , 2006

 

 

 

4


--------------------------------------------------------------------------------


Exhibit A

CERTIFICATE OF SUBSEQUENT SALE

Standard Registrar and Transfer Company, Inc.

12528 South 1840 East

Draper, Utah 84020

 

RE:

 

Sale of Shares of Common Stock of Vubotics, Inc. (the “Company”) pursuant to the
Company’s Prospectus dated                       (the “Prospectus”)

 

Ladies and Gentlemen:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

Selling Stockholder (the beneficial owner):

 

Record Holder (e.g., if held in name of nominee):

 

Restricted Stock Certificate No.(s):

 

Number of Shares Sold:

 

Date of Sale:

 

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND.  Further, you should place a
stop transfer on your records with regard to such certificate.

Very truly yours,

 

 

Dated:

 

 

 

 

By:

Print Name:

Title:

cc:

 


--------------------------------------------------------------------------------